— Appeal by ■ defendant from a judgment of the Supreme Court, Queens County (O’Brien, J.), rendered January 4,1984, convicting him of manslaughter in the first degree, upon his guilty plea, and sentencing him to an indeterminate term of 4 to 12 years’ imprisonment. H Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an indeterminate term of 2 to 6 years’ imprisonment. As so modified, judgment affirmed. H Under the circumstances of this case, the sentence as reduced is more appropriate. Titone, J. P., Gibbons, Brown and Niehoff, JJ., concur.